      Case: 1:20-cv-03556 Document #: 37 Filed: 04/15/21 Page 1 of 4 PageID #:1329




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    AFM MATTRESS COMPANY, LLC,

                Plaintiff,
                                                        No. 20 CV 3556
           v.
                                                        Judge Manish S. Shah
    MOTORISTS COMMERCIAL MUTUAL
    INSURANCE COMPANY,

                Defendant.

                                           ORDER

       Defendant’s motion to dismiss, [30], is granted. Plaintiff’s amended complaint
is dismissed with prejudice. Enter judgment and terminate civil case.

                                        STATEMENT

Background

       Plaintiff AFM owned 52 mattress stores in Illinois and Indiana. [28] ¶ 14. 1
AFM had an insurance policy with defendant Motorists. [28] ¶ 16. The policy
obligated Motorists to cover AFM’s business-interruption losses caused by a “Covered
Cause of Loss.” [28] ¶¶ 18–23. The policy defined covered cause of loss as “direct
physical loss unless the loss is excluded or limited in this policy.” [28] ¶ 26. The policy
also contained a virus exclusion, which stated, “We will not pay for loss or damage
caused by or resulting from any virus.” [28-1] at 167. 2 That exclusion applied “to all
coverage under all forms and endorsements,” including business income, extra
expense, and actions of a civil authority. [28-1] at 167.

       Insurance companies in Illinois must submit policy forms, endorsements, and
exclusions, or any proposed changes to them, to the Illinois Department of Insurance
for approval. [28] ¶ 29. An insurance services company, Insurance Services Office,
Inc. prepared standard insurance forms and endorsements for insurance companies

1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings. Facts are taken from the
amended complaint. [28].
2I consider the text of the policy because AFM attached a copy of it to the complaint. See Reed
v. Palmer, 906 F.3d 540, 548 (7th Cir. 2018).
   Case: 1:20-cv-03556 Document #: 37 Filed: 04/15/21 Page 2 of 4 PageID #:1330




and submitted those forms to state regulators for approval. [28] ¶ 30. After the SARS
outbreak in 2003, insurers paid out millions of dollars in business-interruption
claims. [28] ¶ 31. Around 2006, ISO created a new policy endorsement that excluded
damages caused by a virus from covered causes of loss. [28] ¶¶ 32–33. ISO submitted
that endorsement to the Department of Insurance on behalf of Motorists and other
insurers, along with a circular explaining that the virus endorsement was a
clarification of existing coverage rather than a reduction in coverage. [28] ¶¶ 34–38.
The circular said that property policies had not been a source of recovery for losses
from viruses, but the possibility of a pandemic raised the concern that insurers would
have to cover such losses, “contrary to policy intent.” [28] ¶¶ 37–38. AFM alleges
those representations were false, because the insurance industry had previously
covered losses caused by SARS, E. coli, and other diseases. [28] ¶¶ 39–40.

      In March 2020, Illinois and Indiana authorities issued stay-at-home orders in
response to the COVID-19 pandemic. [28] ¶¶ 49–64. AFM sustained losses as a result,
and submitted a claim for business-interruption coverage to Motorists. [28] ¶¶ 66–
67. Motorists denied the claim. [28] ¶ 68. AFM seeks declaratory relief establishing
that Motorists must cover its losses.

       This is AFM’s second attempt to state a claim. I granted Motorists’s first
motion to dismiss and dismissed AFM’s claim without prejudice because the text of
the virus exclusion was unambiguous and precluded coverage. [27]. The parties don’t
seek to relitigate that finding, and the amended complaint doesn’t change the
allegations regarding what’s in the policy. AFM has added allegations about ISO’s
representations to state insurance regulators, and it alleges that a doctrine known as
“regulatory estoppel” bars Motorists from denying coverage for losses caused by a
virus. Motorists again moves to dismiss.

Analysis

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must state a
claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). The complaint must
contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In reviewing a motion to dismiss, I
construe all factual allegations as true and draw all reasonable inferences in the
plaintiff’s favor. Sloan v. Am. Brain Tumor Ass’n, 901 F.3d 891, 893 (7th Cir. 2018).

      Under Illinois law, a court may look to extrinsic evidence—such as ISO’s
statements to regulators—to interpret an insurance policy only when the policy is
ambiguous. Newman v. Metro. Life Ins. Co., 885 F.3d 992, 999 (7th Cir. 2018);
Thompson v. Gordon, 241 Ill.2d 428, 441 (2011). Some jurisdictions allow extrinsic
evidence to interpret even an unambiguous contract under the doctrine of regulatory
estoppel, which holds that an industry may not take one position in front a regulatory

                                            2
    Case: 1:20-cv-03556 Document #: 37 Filed: 04/15/21 Page 3 of 4 PageID #:1331




agency to win agency approval, then take an opposite position when policyholders file
claims for coverage. Hussey Copper, Ltd. v. Arrowood Indem. Co., 391 Fed. App’x 207,
211 (3d Cir. 2010). Pennsylvania and New Jersey recognize this concept as a matter
of state law. See Sunbeam Corp. v. Liberty Mut. Ins. Co., 566 Pa. 494, 505 (2001);
Morton Int’l, Inc. v. Gen. Acc. Ins. Co. of Am., 134 N.J. 1, 75 (1993).

       A court sitting in diversity must answer a question of state law the same way
the state’s highest court or intermediate appellate courts would. Newman, 885 F.3d
at 999. No Illinois court has explicitly applied regulatory estoppel. AFM relies on Am.
States Ins. Co. v. Koloms, 177 Ill.2d 473 (1997), to suggest that the Illinois Supreme
Court implicitly endorsed the doctrine. But that case found the relevant exclusion to
be ambiguous: “[W]e are troubled by … the manifestation of an ambiguity which
results when the exclusion is applied” to certain cases. Id. at 488. The Koloms court
then looked to the drafting history and approval process of the provision to ascertain
the drafters’ intent. Id. at 490–91 (discussing evolution of pollution exclusion). The
court never addressed any estoppel theory, and it never stated that insurers were
bound by what was said to regulators. The Koloms court cited to the New Jersey
Supreme Court’s decision in Morton only for background on the drafters’ intent, not
because it was endorsing that court’s application of regulatory estoppel. Id. That the
court looked to extrinsic evidence is unremarkable where it found the language at
issue ambiguous. Because no Illinois court has ever recognized a theory of regulatory
estoppel, and I predict that the Illinois Supreme Court would not apply it to an
unambiguous insurance policy, it has no application here. See also Sojo’s Studios, Inc.
v. Citizens Ins. Co. of Am., 2021 WL 837623, at *1 (N.D. Ill. Mar. 4, 2021).

       Finally, even if regulatory estoppel applied in Illinois, and assuming that ISO
was acting as Motorists’s agent, 3 AFM hasn’t plausibly identified any conflict
between what ISO said in 2006 and Motorists’ reliance on the virus exclusion now.
As AFM alleges, the reason ISO submitted a virus exclusion was precisely to make
explicit that the standard policy was meant to exclude virus-related claims. ISO
stated: “[T]he specter of pandemic … raises the concern that insurers employing such
policies may face claims in which there are efforts to expand coverage and to create
sources of recovery for such losses, contrary to policy intent.” [28] ¶ 37.

       AFM emphasizes ISO’s statement that the policy had historically “not been a
source of recovery” for losses “involving contamination by disease-causing agents.”
[28] ¶ 37. As AFM sees it, that statement misled regulators into thinking the virus

3 AFM’s assertion that ISO was acting as Motorists’s agent is conclusory, and generally, a
“mere allegation of agency” is insufficient to plead an agency relationship. Bogenberger v. Pi
Kappa Alpha Corp., Inc., 2018 IL 120951, ¶ 28; see Warciak v. Subway Restaurants, Inc., 949
F.3d 354, 357 (7th Cir. 2020) (complaint lacked sufficient facts to establish an agency
relationship). Motorists doesn’t concede the point, but doesn’t argue it either. [31] at 18. Since
neither party briefed the sufficiency of the agency allegations, I do not reach it and assume
for purposes of this motion that ISO’s statements are imputed to Motorists.

                                                3
    Case: 1:20-cv-03556 Document #: 37 Filed: 04/15/21 Page 4 of 4 PageID #:1332




exclusion wouldn’t change existing coverage, under which insurers had paid out
claims for SARS-related damage. I accept AFM’s allegation that ISO’s statement was
false. But a misleading statement about past coverage wouldn’t trigger the
application of regulatory estoppel. The doctrine bars insurers from saying one thing
to regulators to gain approval, then saying the opposite to policyholders, and AFM
doesn’t point to any assurances ISO made to regulators that insurers would cover
virus-related damage claims. Any such assurance would have been in clear conflict
with the unambiguous language of the virus exclusion. Whether the exclusion was a
clarification of existing coverage or a new addition to the policy is beside the point—
what matters is that ISO told regulators that the virus exclusion would bar coverage.
That’s what Motorists says now. The positions are consistent. 4

        Ordinarily, leave to amend should be freely given unless amendment would be
futile. Doe v. Vill. of Arlington Heights, 782 F.3d 911, 919 (7th Cir. 2015). AFM has
amended its complaint once and is still unable to state a claim. AFM doesn’t ask for
leave to file a second amended complaint, and it doesn’t suggest what it would add to
another complaint. Amendment would be futile, so AFM’s claim is dismissed with
prejudice.


ENTER:

                                                   ___________________________
                                                   Manish S. Shah
                                                   United States District Judge
Date: April 15, 2021




4Jurisdictions that recognize regulatory estoppel have rejected its application in this context.
See, e.g., Brian Handel D.M.D., P.C. v. Allstate Ins. Co., 2020 WL 6545893, at *5 (E.D. Pa.
Nov. 6, 2020) (insurer took “the same position here as the ISO” did “by arguing that the virus
exclusion eliminates coverage”); see also Garmany of Red Bank, Inc. v. Harleysville Ins. Co.,
2021 WL 1040490, at *9 n.6 (D.N.J. Mar. 18, 2021) (“[F]ederal courts … have uniformly
rejected claims that virus exclusions in commercial insurance policies are void under
principles of regulatory estoppel.”). And courts in jurisdictions that don’t recognize the
doctrine likewise have rejected its hypothetical application to the same facts AFM alleges.
See, e.g., Robert E. Levy, D.M.D., LLC v. Hartford Fin. Servs. Grp. Inc., 2021 WL 598818, at
*7 (E.D. Mo. Feb. 16, 2021) (“Plaintiffs allege that the industry groups made statements in
2006 representing that the policies were not intended to cover virus-related losses. …
Defendants take the same position here.”); Border Chicken AZ LLC v. Nationwide Mut. Ins.
Co., 2020 WL 6827742, at *5 (D. Ariz. Nov. 20, 2020) (“[T]he ISO Circular is clear that the
Virus Exclusion is meant to exclude losses caused by pandemics. Assuming regulators did
rely on the ISO document, they would have been aware of its effect on future coverage.”).

                                               4
